DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive system in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, Examiner notes the specification states “in one or more examples, drive system 148 is a mechanical actuator, a hydraulic actuator, or a pneumatic actuator. In one or more examples, the drive component is a stepper motor, a hydraulic motor, or a pneumatic motor” [0063].  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 17-21 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “where: with the housing in the open state, the lid of the receptacle is not in contact with a portion of the gasket, which is in contact with both the lid and the barrel when the housing is in the closed state; and with the housing in the closed state and with the de-gassing port selectively closed, the housing and the piston form a closed chamber, hermetically sealed via the gasket and the seal.” It is unclear if the wherein clause is referring to the apparatus or solely referring to the drive system since the wherein clause has a colon. Examiner notes the wherein clause is in line with the apparatus and will interpret it as referring back to the apparatus claim and not the drive system.  Claims 2-13, 15, 17-21 and 42 are dependent on claim 1, and include all the limitations of claims 1, and hence, also rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy (US2019/0032652A1).
Regarding claim 1, McCarthy discloses an apparatus (150) for consolidating fiber-reinforced resin material, the apparatus (150) comprising: a housing (180), comprising: a barrel (190), having a symmetry axis [see figure 2]; a receptacle (152), comprising: a base (183), extending from the barrel along the symmetry axis (figure 6); a lid (200a), selectively positionable relative to the base  of the receptacle and relative to the barrel of the housing  such that the housing is in an open state or in a closed state (see figure 2); and a de-gassing port (valves (128) read on port [0057]), configured to be selectively open or selectively closed; a gasket (308) that is in contact with the lid of the receptacle, the base of the receptacle and the 
As for the limitation, wherein: with the housing in the open state, the lid of the receptacle is not in contact with a portion of the gasket, which is in contact with both the lid and the barrel when the housing is in the closed state; and with the housing in the closed state and with the de-gassing port selectively closed, the housing and the piston form a closed chamber, hermetically sealed via the gasket and the seal, McCarthy discloses the movement of the piston between the retracted position and the extended position. [0084, -0085, 0056, 0100, 0102]. Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Regarding claim 2, McCarthy teaches a control system that comprises a controller (200) configured to selectively control at least one of temperature within the closed chamber, vacuum within the closed chamber and force applied to the piston by the drive system [0110, 0173-0174, 0178].
Regarding claim 3, McCarthy teaches a vacuum system, coupled to the de-gassing port, wherein, with the de-gassing port selectively open, the vacuum system (suction distribution line, 204, reads on vacuum system) is selectively controlled to apply vacuum within the closed chamber [0145]. 
Regarding claim 4, McCarthy teaches the drive system (1175) comprises a servomotor (electric motor [0117]), coupled to the piston (182) [0117-0119]; the servomotor is operatively coupled with the controller (200) [0118]; and the controller is configured to determine the force, applied to the piston from torque required by the servomotor [0117-0119]. 
Regarding claim 7, McCarthy teaches wherein the seal comprises a first piston ring (308 a), fixed relative to the piston along the symmetry axis and a second piston ring (308 b), fixed relative to the piston along the symmetry axis. 
Regarding claim 8, McCarthy teaches the piston comprises an annular groove (216), perpendicular to the symmetry axis and the first piston ring and the second ring are situated within the annular groove (216) [0092]. 
Regarding claim 9,
Regarding claim 10, McCarthy teaches a second seal (308 a, b) which is in contact with the piston and the barrel. 
Regarding claims 11-12, McCarthy teaches wherein the second seal is an O-ring, fixed relative to the barre and the piston along the symmetry axis [0092]. 
Regarding claim 13, McCarthy teaches a piston rod (194), coupled to the piston and extending through the barrel and a piston-rod seal, which is in contact with the piston rod and the barrel [0074]. 
Regarding claim 20, McCarthy teaches the housing in the closed state, the lid of the receptacle and the base of the receptacle are attached by a nut (151) that attaches the lid and base of the receptacle (200 a, 200 b) [0096]. Therefore, since both heads are connected to the nut, they are fastened to each other and reads on Applicant’s claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2019/0032652A1)
Regarding claims 5-6, McCarthy teaches heating element (heater [0108]) in thermal communication with the receptacle and temperature sensors (1006) coupled to the receptacle . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2019/0032652A1) in view of Rolston et al (US 4,187, 271). 
Regarding claims 15, McCarthy is silent to the base and the lid having a tapered end. However, analogous fiber art, Rolston, teaches conical ends in the sleeves for the benefit of allowing air into the sleeve (column 4, lines 14-32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base and lid taught by McCarthy to include tapered ends, as taught by Rolston for the benefit of allowing air into the sleeve. 


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2019/0032652A1) in view of Wong (US 2006/0169355 A1).
McCarthy teaches an inner base surface (the side facing the receptacle). However, McCarthy is silent to the pull -tab coupled to the inner base surface. Analogous cylindrical art, Wong, discloses the use of pull tabs (20) for the benefit of easily removing two surfaces [0039]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner base surface taught by McCarthy to include a pull tab, as taught by Wong, in order to facilitate the easy removal of the base from the receptacle. 

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2019/0032652A1) in view of NPL, Plasma Ceramic Coatings. 
McCarthy teaches an inner lid surface (the side facing the receptacle). However, McCarthy is silent to a release coating applied to the at least one of the inner base-surface or the inner lid surface. Applicant has defined the release coating as a plasma spray ceramic coating [0133 of pg publication]. It is conventionally well known to use plasma spray ceramic coating. Attached NPL, discloses the use of plasma ceramic spray for the product to operate reliably at high temperature and critical for safe performance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McCarthy’s inner lid surface to include plasma ceramic spray since (1) it is conventionally well known and (2) in order for the lid to reliably work at high temperatures. 
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 has the allowable subject matter “the de-gassing port is located on the tapered lid-end, the de-gassing port is situated closer, along the symmetry axis to the tip of the tapered receptacle-end than to a portion of the lid extending away from the tapered lid- end along the symmetry axis; and when the de-gassing port is located on the tapered base-end the de- gassing port is situated closer, along the symmetry axis to the tip of the tapered receptacle-end than to a portion of the base, extending away from the tapered base-end along the symmetry axis. Claims 18-19 are dependent on claim 17 for including all the limitation of claim 17. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARAH TAUFIQ/             Examiner, Art Unit 1754                                                                                                                                                                                           


/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743